Blatchford, J.
No reason is shown why the assignee should make the addition suggested to his return, nor is it shown how such addition is proper or necessary, or what particular object is to be subserved by his making it, or what interest of the bankrupt is to be promoted by making it, or to be injured by not making it. I therefore decide that the assignee is not required to make it.
note—It is to be regretted that the motion papers which contained all the facts showing the necessity for the additional return by the assignee were not before Judge Blatchfokd, as a decision upon the principle of the rights, powers and duties of an assignee, and the powers of the court over him under the bankrupt law, discussed by the Register, is very much wanted, to settle the practice on these points. (Ml.)